Title: To James Madison from Richard Rush, 29 June 1816
From: Rush, Richard
To: Madison, James



Dear Sir
Washington June 29. 1816.

I well remember the law to which Mr Wirt alludes.  Indeed, I drew it.  It was deemed necessary from antecedent evils of a most embarrassing kind, which, I believe, it has, to a great degree, cured every where but in Virginia.  I have thrown a few remarks upon the enclosed sheet, to be read as an addendum to Mr. Wirts letter, and designed to meet its main object.  This I have done in compliance with the request contained in your favor of the 26th instant.  But I regret that you should be drawn into the trouble of any correspondence upon the subject.  It has been looked at frequently in all its bearings at the office of the commissioner of the revenue.  This would be the regular medium of correspondence upon the occasion; and from this officer, or ultimately from the secretary of the treasury as head of the department, the district attornies have received, or would receive, all explanations and instructions that are pertinent or practicable.
I have ventured to say thus much that if, in the present instance, you should think fit to transmit Mr Wirts letter to me again, I shall be happy to put it in train to be acted upon by Mr Smith.  It is probable, I think, that the answer would embrace the substance of the notes that I have briefly sketched.
In the Intelligencer of the 18th of this month there is a curious anecdote connected with the recently asserted doctrines of British allegiance.  I find it in Walter Scotts letter describing the fortress of Bergen-op-Zoom.  It appears that in the late assault made upon it by the British, a Dutch officer in their service was taken prisoner.  He was about to be executed as a traitor for serving against his native town, when he was rescued by the interposition of the British commanding general, who transmitted documents to prove the length of time that he had been in the British service!
I observe also that Lord Exmouth’s treaty protects from slavery the prisoners made in all future wars with any European power.  To have said with any Christian power would have been more in the Catholick spirit of the gospel, and less open to the suspicion of any intentional exclusion.  I tender the assurances of my great and cordial respect.

Richard Rush

